The application of the above-named defendant for a review of the sentence of 50 years; dangerous imposed on October 9,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Division finds that the defendant is clearly a persistant offender and needs close supervision. Therefore the sentencing judge was justified in his decision and used his discretionary ability well.
We wish to thank Jim Rice of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Wheelis